 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    DAVID KHADEMI,                                     No. 2:18-cv-2613 MCE KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    NIELSON, et al.,
15                        Defendants.
16

17          On November 19 and 20, 2018, plaintiff filed documents styled “objections,” in which

18   plaintiff objects to the November 9, 2018 screening order. The court construes plaintiff’s filings

19   as a request for reconsideration of the magistrate judge’s order November 9, 2018, dismissing

20   plaintiff’s complaint with leave to amend. Pursuant to E.D. Local Rule 303(f), a magistrate

21   judge’s orders shall be upheld unless “clearly erroneous or contrary to law.” Id. Upon review of

22   the entire file, the court finds that it does not appear that the magistrate judge’s ruling was clearly

23   erroneous or contrary to law.

24          In light of this order, plaintiff is granted an additional thirty days in which to file an

25   amended complaint that complies with the November 9, 2018 order. Plaintiff is cautioned that

26   failure to comply with such order will result in the dismissal of this action. Fed. R. Civ. P. 41(b).

27   ////

28   ////
                                                         1
 1          Therefore, IT IS HEREBY ORDERED that:
 2          1. The request for reconsideration is DENIED; and
 3          2. Plaintiff is granted thirty days from the date on which this Order is electronically filed
 4   in which to file an amended complaint that complies with the November 9, 2018 order. Failure to
 5   comply will result in the dismissal of this action. Fed. R. Civ. P. 41(b).
 6          IT IS SO ORDERED.
 7   Dated: December 30, 2018
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                        2
